Citation Nr: 0913013	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-06 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right (dominant) 
shoulder disability.

2.  Entitlement to service connection for a right forearm 
disability.

3.  Entitlement to service connection for a right knee 
disability

4.  Entitlement to service connection for a bilateral foot 
disability, to include chronic disability manifested by 
swollen right foot.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran was provided a Travel Board hearing in November 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.

The Board notes that the Veteran, on his Substantive Appeal, 
dated in February 2006, only pursued an appeal with respect 
to the issue of entitlement to service connection for a low 
back disorder; however, in the June 2007 supplemental 
statement of the case (SSOC), the RO adjudicated the claims 
for service connection of a right (dominant) shoulder 
disability, a right forearm disability, a right knee 
disability and a bilateral foot disability, to include 
chronic disability manifested by swollen right foot.  In July 
2007, within 60 days of the issuance of the SSOC, the Veteran 
indicated that he was not satisfied with the decision 
regarding his appeal with respect to these issues listed in 
the SSOC.  Accordingly, these issues are properly before the 
Board.  See 38 C.F.R. § 20.202(b)(2).  

At his November 2007 Board hearing the Veteran withdrew his 
claims for service connection of a right (dominant) shoulder 
disability, a right forearm disability, a right knee 
disability and a bilateral foot disability, to include 
chronic disability manifested by swollen right foot.  
Accordingly, the appeal with respect to these issues is 
dismissed below.

The Board also notes that at the Board hearing the Veteran 
and his representative requested that the record be held open 
for 30 days to allow for the submission of additional 
evidence. See 38 C.F.R. § 20.709 (2008).  The record was held 
open for 30 days, and no evidence was submitted; thus, the 
Board will proceed with consideration of the present appeal.  

The issue of entitlement to service connection for a low back 
disability being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In November 2007, prior to the promulgation of a decision in 
the present appeal, the Board received notification from the 
appellant that he wished to withdraw his Substantive Appeal 
with respect to the claims of service connection for a right 
(dominant) shoulder disability, a right forearm disability, a 
right knee disability and a bilateral foot disability, to 
include chronic disability manifested by swollen right foot.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claims of service 
connection for a right (dominant) shoulder disability, a 
right forearm disability, a right knee disability and a 
bilateral foot disability, to include chronic disability 
manifested by swollen right foot.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  As reflected by 
the transcript of record, at the November 2007 Board hearing, 
the appellant withdrew his appeal with respect to the claims 
of service connection for a right (dominant) shoulder 
disability, a right forearm disability, a right knee 
disability and a bilateral foot disability, to include 
chronic disability manifested by swollen right foot; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to these issues and it is therefore 
dismissed.


ORDER

The appeal is dismissed with respect to the claims of service 
connection for a right (dominant) shoulder disability, a 
right forearm disability, a right knee disability and a 
bilateral foot disability, to include chronic disability 
manifested by swollen right foot.


REMAND

The Veteran is claiming that he incurred a chronic low back 
disability in service.  His service treatment records show a 
complaint of severe right low back pain in January 1979 when 
the Veteran moved an ALICE pack.  At this time a lumbosacral 
strain was diagnosed.  A February 1979 service treatment 
record notes an impression of lumbosacral strain, resolving.  
Subsequent service treatment records also document the 
lumbosacral strain and that the Veteran was placed on light 
duty.  The Veteran's separation examination report, dated in 
March 1981 documents a normal spine and musculoskeletal 
system at discharge.  On the report of medical history, also 
dated in March 1981, the Veteran checked "no" in regards to 
having recurrent back pain.  

A treatment note from the Haber Chiropractic Center dated in 
October 2002 documents a new complaint of low back pain and 
an assessment of acute onset of low back pain, no 
radiculopathy.  The Veteran received chiropractic treatment 
for this complaint through December 2002.  The next note from 
this provider regarding the low back is dated in June 2003 
and documents a complaint of back pain resulting from an 
injury sustained during a softball game.  A May 2005 note 
from this care provider documents a complaint of low back 
pain following a motor vehicle accident that occurred 4 days 
prior to this note.  Subsequent records from this care 
provider note complaints and treatment for low back pain.  

A September 2005 consultation report from Anesthesia Pain 
Care Consultants notes that X-rays and an MRI of the lumbar 
spine were taken in May and June 2005, respectively.  The X-
rays showed degenerative joint disease of the lumbar spine.  
The MRI revealed desiccation and mild disc protrusion at L5-
S1.  This consultation report contains an assessment of 
lumbar radiculopathy secondary to L5-S1 disc protrusion and 
bilateral lumbosacral facet joint arthropathy, right side 
greater than left.  Subsequent records from this provider 
document epidural steroid injection treatment.  

A February 2006 treatment record from F.G.G., M.D. notes that 
the Veteran reported being well and active until the 
aforementioned May 2005 motor vehicle accident.  At this time 
small disc herniation L5-S1, degenerative disc disease L5-S1 
and rule out herniated disc mid-thoracic were assessed.  This 
treatment record notes in closing that the Veteran's 
complaints and findings appeared to be related to the 
vehicular accident.  

Of record is an April 2007 VA spine examination report.  At 
the time of this examination, the Veteran related a history 
of injury as outlined above.  The examiner noted the history 
of left radiculopathy secondary to L5-S1 disc protrusion and 
the May 2005 motor vehicle accident, as well as the in-
service lumbosacral strain; however, the examiner did not 
review the private medical records in the claims file at the 
time of the examination.  Examination apparently resulted in 
diagnosis of degenerative arthritis.  In addressing the 
likelihood that the Veteran's low back disability was as the 
proximate result of the in-service lumbosacral strain the 
examiner stated that it was not caused by or a result of the 
1979 lumbosacral strain.  The examiner's rationale was his 
"clinical experience and expertise" as an orthopedic 
surgeon.

Further examination is necessary to decide the claim. The 
April 2007 VA examination report was not based upon the 
private medical records in the claims file at the time of the 
examination and it does not contain sufficient rationale and 
detail.  The examiner's credentials are insufficient as 
rationale.  It must, therefore, be returned as inadequate.  
38 C.F.R. 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the 
examiner who performed the April 2007 
examination of the spine (if available), 
or another appropriate physician, to 
obtain an addendum opinion as to the 
etiology of any diagnosed low back 
disability.  After reviewing the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed low back disability is 
related to service.  The examiner should 
specifically address the Veteran's history 
of lumbosacral strain in service and the 
Veteran's history of post-service injury, 
as outlined above, particularly the 
apparent injury sustained in the May 2005 
motor vehicle accident.  

Complete rationale for any opinion 
expressed must be provided.  The examiner 
should specifically address any pathology 
and its relationship to the history of in-
service and post-service injury as 
outlined above.  If the physician 
providing the opinion determines that an 
examination is required, the Veteran 
should be scheduled for such.  A copy of 
this remand should be provided to the 
examiner.  

2.  Then, the Veteran's claim for service 
connection of a low back disability should 
be readjudicated.  If the decision remains 
adverse to the appellant, issue a 
supplemental statement of the case.  Allow 
the appropriate period for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


